DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment on 4/22/2022.  The present application is a divisional of US Application 16/079,373.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (US 2009/0117716, cited by Applicant) in view of Konishi et al. (US 2015/0303097) and Kim et al. (US 2013/0095637).
	Regarding claims 1 and 2, Shimomura et al. teaches (Figure 1A - 1H) a method of preparing a multilayer structure, the method comprising: 
a handle dielectric layer 103, wherein the handle dielectric layer 103 is in interfacial contact with a front surface of a silicon handle substrate 101 (Paragraph 0063, see note regarding single crystal), wherein the silicon handle substrate 101 comprises two major, generally parallel surfaces, one of which is the front surface of the silicon handle substrate 101 and the other of which is a back surface of the silicon handle substrate 101, a circumferential edge joining the front surface and the back surface of the silicon handle substrate 101, a central plane between the front surface and the back surface of the silicon handle substrate 101, and a bulk region between the front and back surfaces of the silicon handle substrate 101; 
depositing a handle semiconductor nitride layer 104 on the handle dielectric layer 103 in interfacial contact with the front surface of the silicon handle substrate 101, and 
bonding a donor dielectric layer 112 in interfacial contact with a front surface of a single crystal semiconductor donor substrate 111 to the handle semiconductor nitride layer 104 to thereby form a bonded structure, wherein the single crystal semiconductor donor substrate 111 comprises two major, generally parallel surfaces, one of which is the front surface of the semiconductor donor substrate and the other of which is a back surface of the semiconductor donor substrate, a circumferential edge joining the front and back surfaces of the semiconductor donor substrate, a central plane between the front and back surfaces of the semiconductor donor substrate, and a bulk region between the front and back surfaces of the semiconductor donor substrate, and further wherein the single crystal semiconductor donor substrate 111 comprises a cleave plane 113.
	Shimomura et al. does not specifically state that the silicon handle substrate 101 is single crystal.  Generally in the art, when one says “silicon substrate”, it is implied that it is a single crystal as the Czochralski method is commonly used to form silicon substrates.  However, for thoroughness, one having ordinary skill in the art would recognize a silicon substrate as single crystalline, polycrystalline, or amorphous.  Given that there is a finite set of choices, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a single crystal silicon substrate made from the Czochralski method for the silicon handle substrate of Shimomura et al. since single crystal silicon substrates were very common.
Shimomura et al. does not teach that the handle dielectric layer comprises a flowable silazane that is cured, wherein the handle dielectric layer is cured (i) by annealing the handle dielectric layer at a temperature between about 800 degrees C and about 1000 degrees C and in contact with ozone or (ii) by irradiating the handle dielectric layer with light having a wavelength between about 185 nanometers and about 256 nanometers and also depositing the handle semiconductor nitride layer on the cured handle dielectric layer.  Konishi et al. teaches that a handle dielectric layer 4a (Figure 1B, also Paragraph 0032) comprises a flowable silazane which is cured in an oxygen gas (Paragraph 0041) at a temperature of 800 degrees C to 1000 degrees C. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a flowable silazane for the handle dielectric layer of Shimomura et al. since silazane is well known to be easily deposited.  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.  Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cure the silazane handle dielectric layer by annealing the handle dielectric layer at a temperature between about 800 degrees C and 1000 degrees C in an oxygen gas prior to the deposition of the handle semiconductor nitride layer because doing so allows it to convert to final form without contaminating subsequent layers.
Shimomura et al. in view of Konishi et al. does not teach using ozone for the oxygen gas, however, Kim et al. teaches using ozone for the oxygen gas during the annealing of a silazane (Paragraphs 0050 to 0051).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ozone for the oxygen gas to anneal silazane because ozone is a well known oxygen gas.  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   
Regarding claim 3, Shimomura et al. teaches that the single crystal semiconductor donor substrate 111 comprises single crystal silicon (Paragraph 0071).
Regarding claim 4, Shimomura et al. teaches that the single crystal semiconductor donor substrate 111 comprises a single crystal silicon wafer (Paragraph 0071).  Silicon substrates made from the Czochralski method is very common in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a silicon substrate made from the Czochralski method for the single crystal semiconductor donor substrate 111 since such substrates are very common in the art.
Regarding claim 5, Shimomura et al. teaches that the handle semiconductor nitride layer 104 is deposited by plasma enhanced chemical vapor deposition (Paragraph 0070).
Regarding claim 6, Shimomura et al. teaches that the handle semiconductor nitride layer 104 comprises silicon nitride.
Regarding claim 7, Shimomura et al. does not teach that the silicon nitride has a molar ratio of silicon to nitride of between about 0.7 and about 1.8, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use such a molar ratio, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 8, Shimomura et al. teaches that the handle semiconductor nitride layer has a thickness.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
 Regarding claim 9, Shimomura et al. teaches that the handle semiconductor dielectric layer has a thickness.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 10, Shimomura et al. in view of Konishi et al. taught flowable silazane (see claim 1).  Konishi et al. further teaches that the flowable silazane is perhydropolysilazane (Paragraph 0035).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use perhydropolysilazane, since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.
Regarding claim 11, Shimomura et al. in view of Konishi et al. taught flowable silazane (see claim 1).  Konishi et al. further teaches that the flowable silazane is perhydropolysilazane (Paragraph 0035).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use perhydropolysilazane, since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a polysilazane derivatized with an R group comprising hydrocarbyl having from one to 12 carbon atoms or an R group comprising aromatic groups having from three to 12 carbon atoms, since a prima facie case of obviousness may be made when chemical compounds have very close structure similarities and similar utilities.  Please see MPEP §2144.09.  The close structure similarity is taught by Applicant (Paragraph 0044).
Regarding claims 12 and 13, Shimomura et al. teaches that the donor dielectric layer 112 comprises a material selected from the group consisting of silicon dioxide, silicon oxynitride, silicon nitride (Paragraph 0072).
Regarding claim 14, Shimomura et al. does not show the donor dielectric layer being a multilayer in the embodiment of Figures 1A - 1H, however, Shimomura et al. teaches that the donor dielectric layer can be a multilayer comprising a material selected from the group consisting of silicon dioxide, silicon oxynitride, and silicon nitride (Paragraph 0224).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed multilayer for the donor dielectric layer of Shimomura et al. since doing so may provide extra protection.  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.
Regarding claim 15, Shimomura et al. teaches that the donor dielectric layer 112 has a thickness.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claims 16 - 17, Shimomura et al. teaches annealing the bonded structure at a temperature and for a duration sufficient to strengthen the bond between the donor dielectric layer of the single crystal semiconductor donor substrate and the handle nitride layer of the single crystal silicon handle substrate at about 400°C (Paragraph 0122).
Regarding claim 18, Shimomura et al. teaches a pressure (Paragraph 0122).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 19, Shimomura et al. teaches (Figure 1H) mechanically cleaving the bonded structure at the cleave plane 113 of the single crystal semiconductor donor substrate to thereby prepare a cleaved structure comprising the single crystal silicon handle substrate, the handle dielectric layer, the handle semiconductor nitride layer, the donor dielectric layer, and a single crystal semiconductor device layer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        




/SHAHED AHMED/Primary Examiner, Art Unit 2813